Citation Nr: 1538289	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-49 558	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a sleep disability.

2. Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.

3. Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

4. Entitlement to a rating in excess of 10 percent for residuals of a left foot injury prior to September 21, 2010.

5. Entitlement to service connection for a lumbar spine disability.

6. Entitlement to service connection for a bilateral hip disability.

7. Entitlement to service connection for a bilateral ankle disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2009, April 2010, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The April 2010 rating decision granted service connection for a sleep disability and assigned a noncompensable rating, effective December 20, 2009.  In a July 2012 rating decision, an increased rating of 20 percent was assigned, effective December 20, 2009.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In May 2014, the Board granted an increased rating of 30 percent for the Veteran's left foot disability from September 21, 2010, but denied a rating in excess of 10 percent prior to that date.  The Veteran appealed the rating of 10 percent prior to September 21, 2010 to the United States Court of Appeals for Veterans Claims (Court), and the parties (the Veteran and Secretary of VA) filed a Joint Motion for Remand with the Court in March 2015, which was granted by the Court in April 2015.  The rating of 30 percent for the left foot from September 2010, the dismissal of the claim for service connection for diabetes mellitus, and the remand of the remaining increased rating and service connection issues in the May 2014 Board document were left undisturbed. 

The issues of entitlement to a rating in excess of 10 percent prior to September 21, 2010 for residuals of left foot injury and entitlement to service connection for a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's sleep disability is manifested by the ability to complete daily activities, but while suffering fatigue and loss of stamina and concentration.

2. The Veteran's osteoarthritis of the left knee is manifested by range of motion from 0 to 120 degrees with pain, crepitus, and tenderness, but not clinical evidence of instability and ankylosis. 

3. The Veteran's osteoarthritis of the right knee is manifested by range of motion from 0 to 120 degrees with pain, crepitus, and tenderness, but not clinical evidence of instability and ankylosis. 

4. A lumbar spine disability did not have its onset in service, within one year of discharge from service, and is not shown to be a result of disease, event, or injury in service or caused or aggravated by a service-connected disability.

5. A bilateral hip disability did not have its onset in service, within one year of discharge from service, and is not shown to be a result of disease, event, or injury in service or caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for a sleep disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. § 4.88ba, Diagnostic Codes 6099-6354 (2014).

2. The criteria for a rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5003-5260 (2014).

3. The criteria for a rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5003-5260 (2014).

4. The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2014).

5. The criteria for service connection for a bilateral hip disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in May 2014 for the purpose of obtaining outstanding VA treatment records and scheduling additional VA examinations.  The post-remand record shows that the VA treatment notes were added to the file and VA examinations were performed in November 2014.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the May 2014 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in April 2009 and January 2010 satisfied the duty to notify provisions with respect to service connection and increased rating claims, including the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination. The Veteran's service treatment records, VA medical records, private treatment records, and the reports of April 2009, February 2010, July 2010, September 2010, and November 2014 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating and etiological opinions that were based in the evidence of record.  Nothing suggests that any examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file. To the extent examiner's opinion is inadequate, the defects are discussed below, and ultimately an adequate etiological opinion was obtained in November 2014.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2013 Board hearing, the VLJ identified the issues to be discussed and with the assistance of the Veteran's representative asked questions to ascertain the current symptomatology of the Veteran's sleep and bilateral knee disabilities, as well as to determine the etiology of the Veteran's lumbar spine and bilateral hip disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In all cases, if later evidence indicates that the degree of disability increased or decreased following the assignment of a given rating, "staged" ratings may be assigned for separate periods of time within the appeal period based on facts found. Id.   

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99." Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.

Sleep disability

The Veteran's sleep disability is rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.88b, Diagnostic Codes 6099-6354 for a sleep disability rated analogously to chronic fatigue syndrome (CFS).  Under Diagnostic Code 6354, a 20 percent disability rating is warranted for signs and symptoms of CFS which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 

A 40 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

A 60 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.

A maximum 100 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 38 C.F.R. § 4.88b, Diagnostic Code 6354.

At a May 2010 VA examination, the Veteran complained of waking up frequently due to his knee pain and then having trouble falling back to sleep.  He indicated that he gets from barely a few hours to six hours of sleep per night.  He reported that the sleep disruptions make him tired during the day and affect his work and concentration.  The Veteran also endorsed decreased stamina and fatigue, but otherwise indicated that he could complete his daily activities.  

At the November 2014 VA examination, the examiner indicated that the Veteran's symptoms no longer met the criteria of an insomnia disorder.  VA treatment records do not discuss the Veteran's sleep disorder symptoms, although they do discuss his use of a C-pap to treat his nonservice-connected sleep apnea.

Based on the above evidence, the Board concludes that a rating in excess of 20 percent for the Veteran's sleep disability is not warranted.  The 20 percent rating contemplates the Veteran's fatigue, and loss of stamina and concentration.  Beyond these symptoms, the Veteran is able to complete his daily activities, and so the Board concludes that his daily activities are not restricted by 25 percent or more.  Thus, the Board determines that an initial rating in excess of 20 percent is not warranted for the Veteran's sleep disability.

Bilateral knee disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The Veteran's service-connected left and right knee disabilities have each been assigned a 10 percent rating for noncompensable limitation of flexion due to osteoarthritis of the knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  The Veteran contends that his disabilities warrant a higher evaluation.

Under Diagnostic Code 5003, arthritis, degenerative, substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned. With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Diagnostic Code 5003, Note (1). 

Under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability that is slight is assigned a 10 percent rating.  Moderate recurrent subluxation or lateral instability is assigned a 20 percent rating.  Severe recurrent subluxation or lateral instability is assigned a 30 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned. Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee. See VAOGCPREC 23-97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14. VAOGCPREC 9-04. 
Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

In April 2009, the Veteran complained of giving way, swelling every night, moderate weekly flare-ups and severe flare-ups monthy.  He also reported instability, pain, stiffness, weakness, incoordination, redness, swelling, and tenderness.  Range of motion bilaterally was from 0 to 120 degrees without additional limitation upon repetition.  There was no ankylosis, and clinical examination revealed crepitus and tenderness, but no instability, laxity, or swelling.  The impact on daily activities was moderate with a severe impact on exercise, traveling, and driving, at times depending on the length of the trip.

At the September 2010 VA examination, the Veteran had subjective symptoms of giving way, instability, pain, stiffness, and a popping sensation.  There was warmth, redness, and swelling.  Flare-ups were moderate and occurring once per month for one to two days.  Gait was antalgic.  The Veteran used a cane and a brace at all times.  Clinical examination found crepitus and tenderness in each knee.  There was no instability or ankylosis.  The effect on daily activities was severe for chores, shopping, recreation, travel, and driving with exercise and sports prevented.  

The November 2014 VA examination report shows osteoarthritis of both knees.  Range of motion for each knee was abnormal, ranging from 0 to 120 degrees.  Repetitive motion did not result in additional loss of function or range of motion. There was no muscle atrophy, ankylosis, or instability.  The Veteran reported regular use of a brace and cane.  He denied flare-ups. 

VA treatment notes do not provide evidence showing a greater severity of disability than documented at the VA examinations.  Thus, based on the above evidence, the Board determines that a rating in excess of 10 percent is not warranted prior to for either the right or left knee at any time during the appeal period.  The 10 percent rating contemplates the noncompensable, but painful, limitation of flexion resulting from the osteoarthritis demonstrated by x-ray.  A rating in excess requires moderate instability alone, some degree of instability plus compensable limitation of motion, or flexion to 30 degrees or less, or extension to more than 20 degrees.  None of these manifestations are present.  Although the Veteran did complain of instability and his knees giving out, the VA examinations in September 2010 and November 2014 both found no instability of the knees based on medical testing.  The Board places more weight on the medical findings as they are based on objective testing.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for either the left or right knee at any time during the appeal period. 

The Board has also considered whether a separate rating is warranted under various other diagnostic codes. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has not had arthroscopic surgery on either knee, and there were no meniscal defects noted on examination.  Thus, ratings under Diagnostic Codes 5258 and 5259 are not warranted.  Moreover, the Veteran has not displayed ankylosis of either knee, impairment of the tibia and fibula, or genu recurvatum to warrant a rating under Diagnostic Codes 5256, 5262, or 5263.  Consequently, a review of the record fails to reveal any additional functional impairment associated with the Veteran's right and left knee disabilities so as to warrant application of alternate rating codes. 

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's sleep disability is productive of fatigue, and loss of stamina and concentration, but otherwise ability to complete daily activities. The rating criteria for sleep disabilities provide for disability ratings on the basis of these manifestations. See 38 C.F.R. §4.88b, Diagnostic Codes 6099-6354.  His left and right knee disabilities are productive of range of motion from 0 to 120 degrees with pain, crepitus, and tenderness, which symptoms are contemplated by the rating criteria for knee disabilities.  See 38 C.F.R. §4.88b, Diagnostic Codes 5003-5260.
A higher rating is available for certain symptoms and manifestations of these disabilities, but such symptoms are not manifested in this case.  However, there is nothing exceptional or unusual about the Veteran's sleep and left and right knee disabilities because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Further, with respect to the second Thun element, the evidence does not establish that "related factors" are present.  While there is indication that the Veteran may need to rest and take time off from work, particularly if forced to stand during his commute, the evidence does not establish that it causes the Veteran to miss work or to be hospitalized frequently.  In light of the above, the Board concludes that the Veteran's sleep disability and left and right knee osteoarthritis do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for sleep and left and right knee disabilities is denied.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran applied for TDIU and was denied in the April 2010 rating decision.  He appealed several issues denied in that rating decision, but not the TDIU denial.  Further, he indicated in a July 2010 statement that he had no desire to seek TDIU as he was capable of working with accommodation.  Therefore, further contemplation of a TDIU rating is not necessary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the claims for ratings in excess of 20 percent for a sleep disability and 10 percent for left and right knee osteoarthritis.  Therefore, the claims must be denied.

IV. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id. When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The February 2010 VA examiner stated that there is no credible rationale for the contention that the back, bilateral ankle, and bilateral hip disabilities are caused or aggravated by the service-connected osteoarthritis of the bilateral knees and residuals of left foot injury.  However, the examiner only elaborated on that rationale by discussing causes of osteoarthritis, which were not the disabilities of the back, ankles, or hips diagnosed at the examination.  Therefore, the Board finds the opinion inadequate.  Barr v Nicholson, 21 Vet App 303, 312 (2007).  

Additionally, the September 2010 VA examiner offered an inadequate opinion as to the etiology of the Veteran's service-connected back disability.  The examiner indicated that there was insufficient evidence of an ongoing back disability in service or immediately after discharge from service and that it might benefit the Veteran if old treatment records could be obtained.  However, while the examiner noted the Veteran's report that he had had intermittent back pain since that time, the examiner did not consider those subjective complaints as evidence.  

Additional opinions were obtained in November 2014.  Based on interview and examination of the Veteran, review of the claims file, and review of relevant
medical references, the examiner found that the Veteran's current back condition is not caused by or incurred during military service.  The rationale for this opinion was that the Veteran had no documented incidence of low back pain in service, and that, the incident of injury related to lifting a trash can while in service did not injure the Veteran's back.  Further, the examiner intimated that even if the Veteran had injured his back in service, a single episodic lumbar strain without evidence of proximal chronicity is not a significant enough injury to be reasonably attributed to the cause of the Veteran's current chronic low back pain disability.  The examiner stated that the most likely cause of the Veteran's low back disability is multifactorial, including long term morbid obesity, long-time uncontrolled diabetes mellitus, and cigarette smoking.

The examiner also contemplated whether the Veteran's back disability was a result of his service-connected knee and left foot disabilities.  The examiner stated that the Veteran had had low back pain for more than 10 years as evidenced by VA medical records and that there did not appear to be a documented worsening beyond natural progression of the back pain either by subjective reporting, or by objective physical examination or radiographic imaging.  The examiner indicated that the Veteran's lumbar spine disability is most likely due to chronic morbid obesity, his smoking history, diabetes mellitus, and post-service occupation as a machinist for 12 years.

The examiner also determined that the Veteran's bilateral hip osteoarthritis had
not worsened beyond natural progression due to his bilateral service connected
knees and left foot disabilities.  The examiner noted that there is not much in the way of objective worsening either on physical or radiographic examination of the hips when compared to findings at previous VA examinations. Additionally, the examiner found that osteoarthritis has a well-recognized and well-described etiology and in this Veteran's case is most likely due to chronic morbid obesity, uncontrolled diabetes, his smoking history, his post-service occupation as a machinist.

The only contradictory evidence is the Veteran's lay statements as to the etiology of his spine and hip disabilities.  The Veteran is competent to speak to symptoms such as pain, as well as activities that increase his symptoms. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the development of osteoarthritis in the hips and spine and degenerative disc disease is a complex process, and determination of the etiology of the disability requires specialized medical knowledge.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert, 1 Vet. App. at 53.  However, as reflected by the above discussion, the preponderance of the evidence is against the claims for service connection for lumbar spine and bilateral hip disabilities.  Therefore, the claims must be denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for a sleep disability is denied.

Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee is denied.

Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

With regard to the service connection claim for bilateral ankle disabilities, the Board determines that another VA opinion must be obtained.  In November 2014, a VA examiner opined that the Veteran's right ankle disability is an overuse injury and not attributable to his service connected left foot disability and that his right retrocalcaneal bursitis is most likely attributable to the Veteran's underlying deconditioning and overuse.  However, the examiner did not provide a rationale for this opinion or address whether the Veteran's service-connected disabilities could play a role in the apparent overuse of the right ankle.  Moreover, the examiner did not address any effect the Veteran's bilateral knee disabilities may have on the right ankle.  Therefore, the Board determines that another VA opinion as to the etiology of the right ankle disability should be obtained.   

In addition, the examiner indicated that there does not appear to be a diagnosable disability of the left ankle.  However, at the March 2010 VA examination, the examiner diagnosed strain in the bilateral ankles.  For the purposes of this adjudication, any diagnosis assigned to the left knee during the appeal period, i.e., since the Veteran filed his claim, is considered a current diagnosis. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, an opinion as to the etiology of the Veteran's left ankle disability must be obtained. 

In addition, the increased rating claim for the left foot disability must be remanded in accordance with the Joint Motion.  As noted by the Joint Motion, the July 2010 VA examiner stated that she could not estimate the effects of flare-ups on limitation of motion or other functional impairment, but she did not adequately explain the reason she could not.  Therefore, a VA opinion must be obtained on the impact of flare-ups of the left foot on the Veteran's functionality prior to September 21, 2010.

Accordingly, the case is REMANDED for the following action:

1. Request another opinion from the November 2014 VA examiner, or another equally qualified examiner if the prior examiner is unavailable, as to the etiology of the Veteran's right ankle disability.  The claims file must be made available to the examiner in conjunction with the examination.  Upon review of the record, the examiner should opine as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability is a result of or aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?
Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability is a result of or aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?

The examiner is advised that any diagnosis assigned to the left ankle during the appeal period, i.e., since the Veteran filed his claim, is considered a current diagnosis. McClain, 21 Vet. App. at 321.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusionis so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided. 

If an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

2. Request another opinion from the July 2010 VA examiner, or another equally qualified examiner if the prior examiner is unavailable, as to the impact of flare-ups of the left foot disability on the Veteran's functionality.  The claims file must be made available to the examiner, and the examiner's report must reflect that such review occurred.  Upon review of the record, the examiner should respond to the following:

For the period prior to September 21, 2010, describe any additional functional impairment the Veteran had above and beyond any limitation of motion shown in the left foot, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use. See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59. 

A complete rationale for any opinion offered must be provided.  If the examiner cannot respond to the request without resorting to speculation, the examiner must explain why that is so.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


